t c memo united_states tax_court marian and maria juskuv petitioners v commissioner of internal revenue respondent docket no filed date marian juskuv pro_se louise r forbes for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge stanley j goldberg pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge goldberg special_trial_judge respondent determined a deficiency for in the amount of dollar_figure and additions to tax pursuant to sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively after concessions the issues for decision are whether petitioners are entitled to deduct claimed schedule c expenses and schedule e losses whether petitioners are entitled to claim a dollar_figure short-term_capital_loss on schedule d for whether petitioners are liable for an addition_to_tax pursuant to sec_6651 and whether petitioners are liable for an addition_to_tax pursuant to sec_6654 some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time that the petition was filed petitioners resided in canton massachusetts references to petitioner are to marian juskuv background petitioners emigrated from slovakia to the united_states in while living in slovakia petitioner earned a college degree in electronics from a technical college in kosice in petitioner worked as an electronics technician in boston for teradyne inc maria juskuv was also employed during and worked for faulkner hospital in jamaica plain and the hebrew rehabilitation center for the aged in roslindale respondent’s andover massachusetts service_center received petitioners’ federal_income_tax return form_1040 on date together with forms w-2 on line of the form_1040 petitioners reported wages of dollar_figure and on line total income of dollar_figure they claimed total adjustments to income on line of dollar_figure and adjusted_gross_income on line of zero thereafter zero amounts were reported on line taxable_income and line 54--total tax petitioners requested a refund of dollar_figure an amount representing their total federal_income_tax withholding the return did not include schedules c d and be attached to the form_1040 was a three-page affidavit and statement submitted by petitioners which set forth various tax_protester arguments rejected by this and other courts in support of their claim that they owe no income_tax petitioners filed their return claiming married_filing_jointly status and two exemptions in the notice_of_deficiency dated date respondent determined that petitioners failed to include dollar_figure of taxable_distributions in their gross_income for respondent computed the deficiency as follows adjustment to income dollar_figure taxable_income per return ‘big_number corrected taxable_income big_number tax---from tax_tables big_number additional tax on ira percent big_number total corrected tax_liability big_number less tax shown on return big_number deficiency big_number ' this amount was computed as follows wages per return dollar_figure total income big_number less standard_deduction dollar_figure exemptions big_number big_number taxable_income big_number on the basis of the corrected tax_liability of dollar_figure less the income withholding of dollar_figure respondent determined an addition_to_tax under sec_6651 of dollar_figure likewise starting with the dollar_figure amount respondent also determined an addition_to_tax under sec_6654 of dollar_figure petitioners abandoned their tax_protester arguments and filed a second amended petition on date in their amended petition they claimed schedule c expenses and schedule e losses and a schedule d capital_loss simultaneously with the filing of their amended petition petitioners provided respondent with a revised form_1040 signed on date on the form_1040 they included in gross_income their previously reported wages they also reported distributions of dollar_figure and pensions and annuities of dollar_figure totaling dollar_figure therefore we deem that petitioners have - conceded the issue as to unreported income from the distributions in addition petitioners completed schedules c d and e on the revised form_1040 petitioner listed himself as a commodity broker on schedule c although he testified that he has engaged in this activity since or petitioner has never earned_income from his commodity trading activity petitioners claimed the following schedule c expenses_incurred in commodity trading for car and truck expenses s450 advertising commissions and fee sec_562 repairs and maintenance supplie sec_393 meals and entertainment utilities other expenses total claimed expenses big_number ' petitioners' other expenses include dollar_figure for the wall street journal and dollar_figure paid to computer equipment suppliers petitioners' claimed schedule c expenses should actually total dollar_figure no explanation for the discrepancy is given in the record and it probably resulted from a mathematical error by petitioners petitioners also claimed schedule ef losses in the amount of dollar_figure petitioners' claimed schedule e losses were purportedly petitioners’ claimed schedule e losses include ordinary losses of dollar_figure and net short-term losses in the amount of dollar_figure petitioners' claimed schedule e losses should therefore actually total dollar_figure no explanation for the discrepancy is given in the continued incurred by capital growth fund an s_corporation and passed through to petitioners as the sole shareholders petitioner listed capital growth fund's business activity as investment_company on capital growth fund's form_1120s u s income_tax return for an s_corporation capital growth fund did not earn any income for petitioners also calculated short-term_capital_losses of dollar_figure they claimed total schedule d short- term capital losses for of dollar_figure pursuant to the sec_1211 limitation petitioners listed their two children as dependents and claimed exemptions for them apparently respondent has no disagreement with these two additional exemption deductions respondent asserted a claim for an increased deficiency in petitioners’ federal_income_tax pursuant to sec_6214 a in the answer to second amended petition filed on date respondent seeks to increase the deficiency by dollar_figure on the basis of a computational error respondent contends that the correct deficiency for on the basis of adjustments to gross_income set forth in the notice_of_deficiency is dollar_figure and not dollar_figure as previously stated in the notice_of_deficiency continued record and it probably resulted from a mathematical error by petitioners petitioners elected to make capital growth fund an s_corporation on date respondent computed petitioners’ corrected tax_liability for as dollar_figure and from this amount subtracted dollar_figure representing tax shown on petitioners’ return on line of their form_1040 petitioners reported zero tax_liability this is a mistake and the correct deficiency based on the income_tax return received date is dollar_figure discussion schedules c and e deductions petitioners contend that they are entitled to deduct expenses and losses_incurred in trading activities conducted during petitioners claimed deductions for expenses and losses_incurred in commodities trading on schedules c and e of their federal_income_tax return deductions are a matter of legislative grace and a taxpayer must be able to show that the deduction sought comes within the express provisions of the statute see 292_us_435 all taxpayers are required to keep sufficient records to enable the commissioner to determine their correct_tax liability see sec_6001 see also 43_tc_824 the deductions claimed by petitioners on their schedules c and e are disallowed for lack of substantiation at trial petitioners offered no documentation to support their claimed schedules c and e deductions it is well settled that we are not --- - required to accept a taxpayer's self-serving testimony in the absence of corroborating evidence see 99_tc_202 respondent is sustained on this issue schedule d deductions petitioners claimed a schedule d short-term_capital_loss deduction in the amount of dollar_figure pursuant to sec_1211 a taxpayer other than a corporation is limited to dollar_figure in net capital losses in any given tax_year under sec_1212 any net capital losses that are disallowed as a result of the limitation in sec_1211 may be carried forward to the next taxable_year at trial petitioners submitted a form 1099-b which listed aggregate losses of dollar_figure from futures contracts petitioners reported a schedule d capital_loss of dollar_figure on their revised form_1040 ’ accordingly we hold that petitioners have substantiated and are entitled to claim a net_short-term_capital_loss deduction of dollar_figure for pursuant to sec_1211 addition_to_tax for failure_to_file a timely return petitioners filed their federal_income_tax return on date ‘ there is no explanation in the record as to the difference between the amount listed on petitioners' form 1099-b and the amount claimed by petitioners on the schedule d - sec_6651 imposes an addition_to_tax for failure_to_file a timely tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month see sec_6651 an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax see id the addition_to_tax is imposed on the net amount due see sec_6651 the addition is applicable unless a taxpayer establishes that the failure_to_file was due to reasonable_cause and not willful neglect see sec_6651 in order to establish reasonable_cause a taxpayer must show that despite the existence of ordinary business care and prudence the taxpayer was unable to file the required tax_return within the prescribed time see 469_us_241 92_tc_899 willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite we find that petitioners have not established that their failure to timely file their federal_income_tax return was due to reasonable_cause therefore we hold that they are liable for an addition_to_tax under sec_6651 for respondent is sustained on this issue -- - addition_to_tax for failure to pay ebstimated income taxes sec_6654 imposes an addition_to_tax where prepayments of tax either through withholding or estimated quarterly tax_payments during the year do not equal the percentage of total liability required under the statute however the addition_to_tax is not imposed if the taxpayer can show that one of several exceptions applies see sec_6654 on the basis of the record petitioners do not qualify for any of the exceptions listed in sec_6654 therefore we hold that they are liable for the addition_to_tax pursuant to sec_6654 for respondent is sustained on this issue to reflect the foregoing decision will be entered under rule
